t c no united_states tax_court david j and jo dena johnson petitioners v commissioner of internal revenue respondent docket no 12616-o0l filed date ps filed returns for and in which they reported their wages as income ps later filed amended returns for those years in which they reported no income and contended that wages are not taxable r assessed the frivolous_return penalty imposed by sec_6702 i r c for those years after offering ps an opportunity to attend a prelevy hearing r issued a notice_of_determination under sec_6320 and or i r c ps contend that r’s determination is invalid because r failed to comply with the hearing requirement provided by sec_6330 i r c r contends that we lack jurisdiction under sec_6330 a i r c to review the determination because it relates to the frivolous_return penalty held we lack jurisdiction to review r’s lien and levy determination to proceed with collection of the frivolous_return penalty t c held further ina jurisdiction to review a we will no longer decide van es v commissioner case in which we lack lien and levy determination whether the hearing requirement was met we will no longer follow 115_tc_417 to the extent it holds to the contrary david j and jo dena johnson pro_se horace crump for respondent opinion colvin on date respondent sent judge petitioners a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection from petitioners of the frivolous_return penalty for and in this opinion we decide whether we have jurisdiction under sec_6330 d a to review respondent’s determination under sec_6320 and or to proceed with a collection action following respondent’s assessment of the frivolous_return penalty under sec_6702 for and we hold that we do not van es v unless otherwise stated references to sec_6320 and sec_6330 are to the internal_revenue_code in effect in and other section references are to the internal_revenue_code in effect for the years in issue commissioner 115_tc_324 thus we will dismiss this case for lack of jurisdiction whether we will decide if the hearing requirement under sec_6330 has been met we hold that we will not we will no longer follow 115_tc_417 to the extent that it holds to the contrary references to petitioner are to david j johnson background petitioners lived in milton florida when they filed the petition in this case a petitioners’ tax returns petitioners filed returns for and in which they reported their wages as income they later filed amended returns for those years in which they did not report any income and contended that wages and salary reported as income on their original returns are not taxable in attachments to each of those amended returns petitioners stated no section in the internal_revenue_code makes petitioners liable for the income taxes at issue income is not defined in the internal_revenue_code the supreme court defines income as corporate profit wages are not corporate profit thus petitioners have no income sec_61 is invalid because it defines gross_income by using the word income - - sec_6702 states that the penalty imposed by subsection a shall be in addition to some other penalty being imposed thus it cannot be imposed alone b the lien and levy proceeding petitioners received a final notice -- notice_of_intent_to_levy your notice of a right to a hearing and filed a request for a collection_due_process_hearing form dated date in their request for a hearing petitioners asked that the appeals officer have at the hearing the name of respondent’s employee who imposed the frivolous_return penalty and his or her federal id number the delegation of authority from the secretary authorizing persons to impose the frivolous_return penalty official job descriptions of respondent’s employees who imposed the frivolous_return penalty copies of the regulations that allow internal_revenue_service irs employees to impose the frivolous_return penalty and copies of the code section that makes petitioners liable for income_tax by letter dated date respondent’s appeals officer gayla l owens owens told petitioners that their case had been assigned to her she asked them whether they wanted a face-to- face conference in mobile alabama which is respondent’s appeals_office closest to their residence or whether they preferred to handle the matter by telephone or correspondence by letter dated date petitioner asked that the hearing not be scheduled before date in part - because he said he was obtaining documents under the freedom_of_information_act that he said he might need in the hearing petitioner also asked for copies of the code section and implementing legislative regulations that establish his liability by letter dated date owens scheduled a hearing for date and again asked petitioner whether he preferred a face-to-face conference or to handle it by telephone by letter dated date petitioner told owens that he would not attend a hearing for which he was not allowed to prepare and that owens had not responded to points he raised in earlier letters to her in that same letter petitioner stated among other things his views that the frivolous_return penalties are illegal respondent’s employees are subject_to punishment under sec_7214 for violating the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 the irs is required to sue him for payment of the penalty and the irs was harassing him petitioner also asked for a statement acknowledging that he did not question the constitutionality of the income_tax when he filed his amended returns for the years in issue he wrote in part therefore i am requesting that you comply with irs code sec_6065 and send me a statement which is verified by a written declaration that is made under the penalties of perjury your statement should include the following acknowledgment that you have the following documents in your possession so that i can review them at the hearing a verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met c a b the treasury regulation which allows irs employees to impose the frivolous penalty and the treasury regulation which reguires me to pay it a c the specific code section that makes me liable for the tax c b i am questioning the underlying liability by letter dated date owens told petitioners that their claim that wages are not taxable_income has been rejected by courts and is frivolous and thus a return based on that theory is subject_to the frivolous_return penalty owens also told petitioners she would consider other items such as arranging for the payment of the penalty and asked petitioners to provide those items to her by date by letter dated date petitioner said among other things that sec_6330 requires verification from the secretary that requirements of applicable law and procedure have been met and that he would not attend a hearing unless owens told petitioner in writing before the hearing under penalty of perjury that owens had all of the documents - petitioner had requested and owens arranged for the attendance at the hearing by the person who declared petitioners’ form sec_1040x amended u s individual_income_tax_return to be frivolous and by the person who made the decision to levy petitioners’ property without a court order cc respondent’ s notice_of_determination on date respondent sent petitioners a notice_of_determination concerning collection actions in which respondent determined to proceed with collection from petitioners of the frivolous_return penalty for and and told petitioners that they have days to file a complaint in the appropriate u s district_court for a redetermination the notice_of_determination appeared valid on its face petitioners timely filed in this court an appeal of respondent’s determination on date petitioners filed with the court an amended petition for lien or levy action under sec_6320 or sec_6330 discussion a whether the tax_court has jurisdiction to review respondent’s determination under sec_6320 and sec_6330 we have previously held that we lack jurisdiction under sec_6330 a to review the commissioner’s determination to collect by levy the frivolous_return penalty under sec_6702 van es v commissioner t c pincite that case --- - controls this issue and thus we will dismiss this case for lack of jurisdiction b whether we will decide if respondent failed to hold a hearing as required by sec_6330 in a case in which we lack jurisdiction to review the lien and levy determination petitioners contend that respondent’s determination is invalid because according to petitioners respondent failed to comply with the hearing requirement provided by sec_6330 b in 115_tc_417 as here the taxpayers contended that we lacked jurisdiction to review the lien and levy determination on the ground that the sec_6330 hearing requirement was not met the commissioner moved to dismiss for lack of jurisdiction on the grounds that we lacked jurisdiction over the underlying tax_liability frivolous_return penalty see van es v commissioner supra and that the petitions were not filed within the 30-day period prescribed by sec_6330 a we held in meyer that we lacked jurisdiction on the ground that the determination letters were invalid because the appeals_office did not provide the taxpayers with an opportunity for a hearing meyer v commissioner supra pincite see sec_6330 here we lack jurisdiction to review respondent’s lien and levy determination to proceed with collection of the frivolous_return penalty van es v commissioner supra pincite --- - because we lack jurisdiction to review respondent’s lien and levy determination to proceed with collection of the frivolous_return penalty we will not decide whether the hearing requirement under sec_6330 was met this is consistent with the principle that we need not decide whether a valid notice_of_deficiency was issued where we lack subject matter jurisdiction see 112_tc_123 we need not decide whether a document sent by the commissioner is a final_determination where we lack jurisdiction over a claim for interest abatement we will no longer follow meyer v commissioner supra to the extent it holds to the contrary the doctrine_of stare_decisis is important to this and other federal courts 97_tc_94 when we decided meyer v commissioner supra lien and levy cases under sec_6330 were new to this court after an additional year of experience with sec_6330 we no longer believe it is appropriate for us to decide whether the hearing requirement was met in a case over which we lack subject matter although it is not necessary for the holding herein we note that in lunsford v commissioner t c __ we held that we have jurisdiction under sec_6330 a when we have a facially correct notice_of_determination and a timely filed petition -- - jurisdiction we conclude that stare_decisis does not prevent us from reconsidering meyer v commissioner supra accordingly an order will be entered qranting respondent’s motion to dismiss for lack of jurisdiction reviewed by the court wells cohen swift gerber ruwe whalen laro gale and thornton jj agree with this majority opinion chiechi foley and marvel jj concur in result only vasquez j concurring while i agree with the majority’s conclusion that we lack jurisdiction under sec_6330 to review the commissioner’s determination in this case see 115_tc_324 i write separately because i disagree with the majority’s discussion of 115_tc_417 in lunsford v commissioner t c _ lunsford i which also was released today the majority undermined the clear language of sec_6330 and the will of congress by overruling the court’s holding in meyer that a taxpayer is entitled to a sec_6330 hearing prior to there being a determination upon which this court’s jurisdiction is predicated in doing so the majority in lunsford i concluded that the hearing statutorily mandated by sec_6330 is not required prior to our obtaining jurisdiction contrary to the mmajority’s opinion in the instant case majority op p after lunsford i there is nothing left in meyer for the court to follow therefore the majority’s discussion of meyer and stare_decisis is unnecessary additionally i disagree with judge beghe’s dissent that we should no longer follow our jurisprudence in 114_tc_171 and 115_tc_324 i interpreting sec_6330 d first judge beghe suggests that sec_6330 is susceptible to the interpretation---indeed one that he claims is -- preferable---that the tax_court has jurisdiction pursuant to sec_6330 a in all collection cases i disagree sec_6330 provides judicial review of determination ----the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court judge beghe fails to explain how his interpretation is an acceptable let alone preferred reading of the statute a sec_6330 must be read as a whole a cardinal rule_of statutory construction is that a statute is to be read as a whole because the meaning of language depends on its context see 502_us_215 the flush language contained at the end of the section states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court sec_6330 emphasis added thus the district_court can determine that appeal should have been to this court and we can determine that appeal should have been to the district_court b congress knows how to grant unlimited jurisdiction to one court and limited jurisdiction to another with regard to jeopardy assessments sec_7429 provides a in general --except as provided in subparagraph b the district courts of the united_states shall have exclusive jurisdiction over any civil_action for a determination under this subsection b tax_court --if a petition for redetermination of a deficiency under sec_6213 has been timely filed with the tax_court before the making of an assessment or levy that is subject_to the review procedures of this section and or more of the taxes and taxable periods before the tax_court because of such petition is also included in the written_statement that is provided to the taxpayer under subsection a then the tax_court also shall have jurisdiction over any civil_action for a determination under this subsection with respect to all the taxes and taxable periods included in such written_statement emphasis added as the above shows congress knows how to give unlimited jurisdiction to one court and limited jurisdiction to another sec_7429 further provides if a civil_action is filed under subsection b with the tax_court and such court finds that there is want of jurisdiction because of the jurisdiction provisions of subsection b then the tax_court shall if such court determines it is in the interest of justice transfer the civil_action to the district_court in which the action could have been brought at the time such action was filed in stating which court is an incorrect court in sec_7429 e congress used the proper noun tax_court whereas in the flush language of sec_6330 congress instead chose -- to precede the noun court with the indefinite article a the use of the indefinite article which does not fix the identity of the noun modified supports the conclusion that the flush language of sec_6330 applies to both the tax_court and the district courts see webster’s ii new riverside university dictionary c sec_6330 must be read in the context of the statute the sec_6330 a parenthetical language must be read in the context of the statute see norfolk s corp v commissioner t cc sec_6015 contains the same parenthetical language as sec_6330 a however this same parenthetical language does not provide the court with unlimited jurisdiction over sec_6015 cases our jurisdiction to review sec_6015 cases is not unlimited--in some cases the district_court or united_states court of federal claims has jurisdiction and the tax_court does not sec_6015 c similarly the language of sec_6330 b and the flush language limit and explain the parenthetical language contained in sec_6330 a d district courts agree with van es and moore several district courts have explicitly agreed with our holdings in moore and van es that our jurisdiction in lien and levy cases is not unlimited the united_states district_court for the southern district of texas held courts have -- - interpreted these provisions d to mean that district courts have jurisdiction under sec_6330 only if the tax_court lacks jurisdiction lewis v irs aftr2d ustc par big_number s d tex emphasis added the united_states district_court for the northern district of texas held a district_court has jurisdiction to hear this type of suit a claim under only if the tax_court lacks jurisdiction district courts have jurisdiction under sec_6330 only if the tax_court lacks jurisdiction mccune v united_states aftr2d ustc par big_number n d tex emphasis added the united_states district_court for the fastern district of pennsylvania held that sec_6330 d provides for review to the tax_court unless the tax_court does not have jurisdiction in which case the appeal goes to a district_court hart v irs aftr2d ustc par big_number e d pa emphasis added il opening the backdoor historically the tax_court has been a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 the grant of jurisdiction to review deficiencies determined by the commissioner does not provide us with jurisdiction to review taxes imposed under subtitle c subtitle d with the exception of excise_taxes - imposed by chapter sec_41 sec_42 sec_43 and sec_44 subtitle e and various additions to tax and penalties see sec_6211 sec_6214 77_tc_1255 sec_6672 addition_to_tax 74_tc_651 sec_6652 addition_to_tax 54_tc_1402 overpayment of fica_taxes see also fischer v commissioner tcmemo_1994_586 n sec_6682 penalty hintz v commissioner tcmemo_1981_425 overpayment of railroad retirement taxes affd 712_f2d_281 7th cir concluding that we had jurisdiction in this case would have allowed the court to reach the merits of whether petitioners are liable for the frivolous_return penalty pursuant to sec_6702 petitioners however could not have directly petitioned the court to review whether they were liable for this penalty sec_6703 c judge beghe’s interpretation would provide a backdoor through which taxpayers could slip through by waiting until collection to litigate liability for taxes additions to tax and penalties that they are prevented from petitioning this court to review via our deficiency jurisdiction tii stare_decisis principles of stare_decisis weigh against overruling moore and van ebs with regard to stare_decisis the supreme court has stated as follows the important doctrine_of stare_decisis is the means by which we ensure that the law will not merely change erratically but will develop in a principled and intelligible fashion while stare_decisis is not an inexorable command the careful observer will discern that any detours from the straight path of stare_decisis in our past have occurred for articulable reasons and only when the court has felt obliged to bring itss opinions into agreement with experience and with facts newly ascertained every successful proponent of overruling precedent has borne the heavy burden of persuading the court that changes in society or in the law dictate that the values served by stare_decisis yield in favor of a greater objective 474_us_254 citation omitted stare_decisis is the preferred course because it promotes the evenhanded predictable and consistent development of legal principals fosters reliance on judicial decisions and contributes to the actual and perceived integrity of the judicial process 97_tc_94 a test for overruling prior opinions the u s supreme court has set forth the following four part test for use in determining whether to overrule a prior decision whether the rule has proven to be intolerable simply in defying practical workability whether the rule is subject_to a kind of reliance that would lend a special hardship to the consequences of overruling and add ineguity to the cost of repudiation whether related principles of law have so far developed as to have left the old rule no more than a remnant of abandoned doctrine and whether facts have so changed or come to be seen so differently as to have robbed the old rule_of -- - significant application or justification 505_us_833 the rules set forth in moore and van es and followed by several opinions’ and orders have not proven to be unworkable furthermore in the months that have passed since the release of these opinions and orders principles of law have not changed so much as to leave those cases as no more than a remnant of abandoned doctrine additionally facts have not so changed as to have robbed moore and van es of significant application or justification thus the factors set forth by the supreme court in planned parenthood do not support judge beghe’s suggestion that there are exceptional circumstances such that moore and van es should be overruled b stare_decisis and statutory construction stare_decisis assumes increased importance when the antecedent cases involved the construction of a statute 607_f2d_1369 d c cir affg 67_tc_352 in such cases congress can cure any error made by the court and until it does the bar and see 116_tc_60 115_tc_417 115_tc_329 114_tc_492 n 114_tc_176 merriweather v commissioner tcmemo_2001_88 boone trust v commissioner tcmemo_2000_350 loadholt trust v commissioner tcmemo_2000_349 macelvain v commissioner tcmemo_2000_320 howard v commissioner tcmemo_2000_319 anderson v commissioner tcmemo_2000_311 - - the public are justified in expecting the court except in the most egregious cases not to depart from the previous interpretation hesselink v commissioner supra pincite 285_us_393 brandeis j dissenting on date in the community renewal tax relief act of crira publaw_106_554 sec f stat 2763a-643 congress legislatively overruled 112_tc_1 in crtra congress also amended sec_6330 and chose to let the holdings in moore and van es stand crtra sec d the fact that congress amended sec_6330 and chose not to overrule moore and van es weighs heavily against overruling them see eg hesselink v commissioner supra pincite congress can cure any error made by the court iv petitioners’ delay tactics it am not convinced that petitioners are delay seekers whose sole purpose in bringing this case was to gum up the works by unreasonably and vexatiously multiplying the proceedings i agree that the notice_of_determination instructed petitioners to bring their case in the district_court the only change congress made to sec_6330 was to alter the language in the subsection a parenthetical from and the tax_court shall have jurisdiction to hear such matter to and the tax_court shall have jurisdiction with respect to such matter crtira sec d stat 2763a-643 emphasis added - - petitioners however decided to petition the tax_court based on our decision in 115_tc_417 in both their petition and amended petition petitioners state that in a similar case meyer this court assumed jurisdiction their argument is not that we have jurisdiction to review a determination regarding a sec_6702 penalty but that they were not provided a hearing further petitioners contend that ina similar case involving a sec_6702 penalty meyer the court held that we had jurisdiction to review whether the taxpayer was provided a hearing the following collogquies took place at the hearing on the motion the court that’s right i’ve seen the file do you want to say anything this morning on behalf of the motion or in opposition to the motion petitioner judge i’ve sent in an objection to the motion that technically the court does not have jurisdiction regarding frivolous penalties but it does have jurisdiction based on the meyer case which i cited in my objection that this is a matter of not receiving a due-process hearing we did ask for the hearing within the days and did not get the hearing when a determination was made the court mr johnson is not speaking this morning to the merit of the position he’s taking he’s saying that regardless of the merit of the position he’s entitled to a hearing is that correct mr johnson prtitioner the court prtitioner the court respondent the court prtitioner the court --- - that’s correct sir yes sir okay now what else--mr johnson do you want to say anything else in opposition to the government’s motion judge my position is strictly that this whole case has to do with whether or not the tax_court has jurisdiction to rule on a violation of sec_6330 of the internal_revenue_code and it is not addressing the frivolous penalty as such even though that is the underlying part of this case this motion to dismiss is based upon frivolous penalty my objection has to do with sec_6330 of the code that i’ve not had a due-process hearing and that the government has admitted that i’ve not had a due-process hearing xk k mr crump do you think that the tax_court has jurisdiction to decide the johnsons’ claim relating to the hearing based on my reading of meyer i would--i think so xk k all right now mr johnson if the hearing requirement was not met what do you think the court should do here as requested in my petition i believe that the determination should be vacated and that it should go back to due-process hearing if i could have a due-process hearing anda determination is made against me then i will appeal to district_court which then it would be the proper place but i think that i do have to have that hearing in order to fulfill the requirements here in code sec_6330 all right if the hearing requirement was met---if i decide the hearing requirement was met what action do you think the court should take here -- - petitioner well then i would suppose that the only action you could take would be to honor the request to dismiss for lack of jurisdiction and then i would have to appeal to district_court on this record i am not convinced petitioners petitioned this court in an attempt to delay the proceedings if a taxpayer instituted the proceedings for delay the proper action is to sanction the taxpayer pursuant to sec_6673 as we warned in 115_tc_576 see also davis v commissioner tcmemo_2001_87 imposing a dollar_figure penalty pursuant to sec_6673 for frivolous and groundless arguments laro j agrees with this concurring opinion - - beghe j dissenting i respectfully dissent from the granting of respondent’s motion to dismiss for lack of jurisdiction the court’s action perpetuates needless inefficiency in judicial administration of the new collection provisions and plays into the hands of tax protesters petitioners have gummed up the works created delay in the collection of relatively small amounts obviously due and multiplied the proceedings with respect to frivolous_return penalties whose assessment properly bypassed the deficiency procedures of the tax_court the court should have denied the motion and taken jurisdiction overruled 115_tc_324 and put an end to the matter by holding that the hearing requirement was satisfied and that respondent’s determination to collect the assessments should be upheld by electing to petition the tax_court rather than the appropriate district_court petitioners should have been held to have waived their right to appeal the appeals officer’s determination that they were liable for the frivolous_return penalties ’ ' applying the doctrine_of waiver would have been especially appropriate in the case at hand where the arguments made in the attachments to petitioners’ amended returns are patently frivolous and have been repeatedly rejected in our published opinions petitioners argued that no section of the internal_revenue_code makes them liable for income taxes on their wages see 898_f2d_942 3d cir every court which has ever considered the issue has unequivocally rejected the argument that wages are not income see also 70_tc_730 affd continued - sec_6330 is susceptible to the interpretation---indeed in my view it’s the preferred reading---that the tax_court has jurisdiction under sec_6330 a in all collection cases with a district_court having concurrent jurisdiction under sec_6330 b in cases in which the tax_court lacks jurisdiction of the underlying tax_liability the delays encountered in judicial administration of the new collection continued f 2d 8th cir entire amount received for services constitutes income 723_f2d_646 8th cir argument that wages and salaries are not income is totally lacking in merit petitioners argued they owe no taxes because income is not separately defined in the internal_revenue_code or because the definition of gross_income in sec_61 uses the word income 348_us_426 made clear that the language of sec_61 is entirely appropriate for congress to exert in this field ‘the full measure of its taxing power ’ in liddane v commissioner tcmemo_1998_259 affd without published opinion 208_f3d_206 3d cir and fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir we found these arguments to be frivolous and imposed a penalty on the taxpayer under sec_6673 for making them petitioners’ syllogism that the supreme court defines income as corporate profit and that since wages are not corporate profit he did not have any income was rejected as frivolous in ghalardi income_tax educ found v commissioner tcmemo_1998_460 petitioners’ final argument that a penalty under sec_6702 cannot be imposed independently of another penalty because the statute says that the penalty imposed by subsection a shall be in addition to any other penalty provided by law is textually absurd these frivolous arguments combined with the petition to this court for a redetermination of assessed frivolous_return penalties after written notice from the commissioner that the appeal is properly filed in an appropriate district_court evidence intent to cause unnecessary delay and expense in these circumstances the election to file a petition in this court should have been held a waiver of the right of access to remedies the majority holds we are unable to provide - - provisions delays we take notice of in the companion case of lunsford v commissioner t c jurisdictional opinion slip op pincite satisfy the exceptional circumstances conditions set forth in 505_us_833 for reconsideration and repudiation of recent precedent against this background of judicial abstention what next at the risk of presumptuousness in drawing additional attention to ambiguities in the statute i hope that this case will lead to congressional reconsideration and enactment of a more explicit grant of jurisdiction to this court to provide one-stop shopping in all cases under sec_6320 and sec_6330 in the aftermath of date the reminder that taxes are the life-blood of government and their prompt and certain availability an imperious need should trump self-imposed alphonse and gaston jurisdictional niceties finally let me lay to rest any concerns that this dissenting opinion publicizes ambiguities other tax protesters will exploit to create unjustified delays in collection of assessments from now on until the ambiguities are cured any taxpayer who files a petition with the tax_court in a collection case in which the tax_court does not have jurisdiction of the 295_us_247 see also 281_us_497 - - underlying tax_liability may be found to have done so primarily for delay and hit with a penalty of up to dollar_figure under sec_6673 a anyone admitted to practice in this court who files such a petition may be found to have multiplied the proceedings unreasonably and vexatiously under sec_6673 and required to pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct it’s beyond cavil that courts of limited jurisdiction including the tax_court have inherent power to protect their processes from abuse by awarding sanctions and costs even though they lack jurisdiction over the underlying dispute 503_us_131 sanctions under fed r civ p allowed even though case dismissed for want of subject matter jurisdiction 496_us_384 same where complaint voluntarily dismissed before taxpayers in frivolous_return penalty and employment_tax penalty cases who wish to dispute the commissioner’s collection determination are already being put on notice that they should file a complaint with the appropriate district_court following our opinion in 115_tc_324 the commissioner apparently changed the form of notice_of_determination in frivolous_return penalty collection cases to tell the taxpayer to file a complaint in the appropriate district_court the notice_of_determination in the case at hand so stated but petitioners disregarded the notice and filed a petition with the tax_court similarly the taxpayer in 114_tc_171 an employment_tax penalty collection case disregarded the instruction in the notice_of_determination to file a complaint in the appropriate district_court o7 - answer filed 844_f2d_689 9th cir approving award of sec_7430 litigation costs after determination that tax_court lacked jurisdiction 88_tc_1036 affd sub silentio 850_f2d_111 2d cir same see also 259_f3d_204 4th cir halpern j agrees with this dissenting opinion
